Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.		Claims 1-20 are allowed.
Reasons for Allowance
2.		The following is an examiner’s statement of reasons for allowance: the closest prior art of CRISTESCU et al. US 20210012102 A1, relates to the invention relates to systems and methods for automatic document processing. [0001], further CRISTESCU teaches “The method further comprises employing at least one hardware processor of the computer system to determine a text feature vector characterizing the text token as a whole, the text feature vector determined according to the character sequence, and to determine an image feature vector characterizing the image of the text token as a whole, the image feature vector determined according to the document image and according to the token box indicator.  The method further comprises employing at least one hardware processor of the computer system to determine a field type of a field containing the 
CRISTESCU , failed to teach or suggest for obtaining, by a computing system comprising one or more computing devices, an image of a document that contains a plurality of portions of text; extracting, by the computing system from the image of the document, one or more candidate text portions for each of one or more field types included in a target schema; for each of the one or more field types: generating, by the computing system, a respective input feature vector for each candidate text portion for the field type, wherein the respective input feature vector for each candidate text portion comprises data describing a respective position of one or more neighbor text portions that are proximate to the candidate text portion; processing, by the computing system using a machine-learned scoring model, the respective input feature vector for each candidate text portion to generate a respective candidate embedding for the candidate text portion; determining, by the computing system, a respective score for each candidate text portion for the field type based at least in part on the respective candidate embedding for the candidate text portion; and
assigning, by the computing system, one or more of the candidate text portions to the field type based at least in part on the respective scores generated for the candidate text portions. As cited in independent claims 1,13 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Macciola et al. US 20170109610 A1, is cited because the reference teaches “ [0100] Another natural extension of method 300 includes extracting, using the extraction model, information from one or more images each independently depicting a document belonging to a same class of document as the electronic form.  This extension may further include generating a second electronic form comprising a plurality of elements of interest, each element of interest in the second electronic form corresponding to at least one of the elements of interest in the electronic 
Heckel et al. US 20190332658 A1, is cited because the reference teaches “ The neural network may comprise multiple layers that 
compute a context vector for words of the text, compute label scores for words of the text using the context vectors, and select a label for each word using the label scores.  Words corresponding to certain labels may be replaced with a label, such as replacing the digits of a credit card number with a label &lt;cc_number&gt;.  The redacted text may then be presented to a person or stored for later processing”. See abstract.
Zhang et al.  US 20210012199 A1 is cited because the reference teaches “ [0052] S62: reconstructing a target task module that is used to classify the address text as a decoder, for generating a probability distribution for output of the encoder through the neural network; in the decoder, first, performing average pooling on output SA.sup.N of the last layer of self-transformer sub-module of the feature extraction module in the encoder, and the pooling result serving as a semantic feature of the address sentence”.

Doyle et al.   US 20200126533 A1, is cited because the reference teaches “As mentioned previously, training module 112 and classifying module 114 may be used to train machine learning model 170 such that machine learning model 170 is configured to classify input text (e.g., input text 104) as offensive or non-offensive.  The computer-generated utterance may, in one embodiment, correspond to an utterance generated by an utterance generation engine”. [0074].
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/ALI BAYAT/Primary Examiner, Art Unit 2664